PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/672,342
Filing Date: 9 Aug 2017
Appellant(s): KMIECIK et al.



__________________
June E. Rickey
Reg. No. # 40,144
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 7-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable Ueyoko (US 2011/0303336) machine translated Japanese Patent in view of Segawa M (JP 2010208090 A).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueyoko (US 2011/0303336) machine translated Japanese Patent in view of Segawa M (JP 2010208090 A) and further as evidenced by Rampana et al (US 2010/0224298 A1).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Ueyoko (US 2011/0303336) machine translated Japanese Patent in view of Segawa M (JP 2010208090 A), as applied to above, and further in view of Navaux et al (EP0463273).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Ueyoko (US 2011/0303336) machine translated Japanese Patent in view of Segawa M (JP 2010208090 A), as applied to above, and further in view of Tsuruta (EP 2123483).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over machine translated Japanese Patent, Segawa M (JP 2010208090 A) and in view of Ueyoko (US 2011/0303336), as applied to above, in view of Reuter et al (US 6799618) and further in view of Reuter et al (herein referred to as Reuter 2 (US 4893665)).

(2) Response to Argument
Appellant argues that one ordinary skill in the art would not look to combine the teachings of Ueyoko and Segawa since Ueyoko’s invention is directed to a continuously wound strip used to form a zigzag belt which has no cut belt endings, while Segawa’s invention is directed to joining a series of cut ply strips together in a butt splicing manner. Appellant contends that the teachings of Ueyoko and Segawa contradict each other. However, Examiner disagrees. Both reference are directed towards arranging strips in a side by side manner and Segawa’s overall structure is a continuous belt.  Although Ueyoko and Segawa use different methods their overall principle is the same: arranging strips in order to form a continuous belt. 
Furthermore, in Ueyoko, the side edges of the subsequent strip windings are arranged adjacent to the prior strip winding. This is illustrated in Fig. 2 and the belt cross-sections depicted in Figs. 3-10. As illustrated in Figs. 3-10, the side edges of the adjacent strips are arranged side-by-side. This strip arrangement is analogous to the conventional side-by-side strip arrangement of Segawa as depicted in Fig. 9. Segawa discloses that configuring the strip's side edges as triangular edges provides the advantageous property of improving uniformity and suppressing fluctuations in rigidity [0014, 0033]. Examiner emphasizes that Segawa concerns joining the side edges of adjacently arranged strips, not the cut ends of the strip. Since Ueyoko has adjacently arranged strips which are joined at the edges, one of ordinary skill in the art would have found it obvious to apply the edge shape taught beneficial for joining by Segawa to uniform belt structure analogous to Segawa’s uniform belt structure. Segawa’s broader teaching is manufacturing a ply member capable of uniforming a thickness and modulus [0013]. Examiner emphasizes both Ueyoko and Segawa are direction to uniform belt structure and therefore analogous art. 
Additionally, Appellant’s arguments is essentially if Segawa is analogous art. In response to Appellant's argument that Segawa is nonanalogous art, it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Segawa is analogous art since Segawa, like Ueyoko, is directed towards forming a belt ply by arranging strips adjacent to each other. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the strips of Ueyoko such that the ends have a triangular shape since (1) Ueyoko teaches arranging subsequent strip windings in an adjacent manner ([0026], see Figs. 2-5); and (2) Segawa, similarly directed towards forming a belt ply by 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
Conferees:
/KATELYN B WHATLEY/Supervisory Patent Examiner, Art Unit 1749             
                                                                                                                                                                                          /RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.